UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7106


CURTIS RENA HILL,

                Plaintiff - Appellant,

          v.

DIRECTOR   JON   OZMINT,   South   Carolina   Department   of
Corrections;   WARDEN    ROBERT   STEVENSON,    Broad   River
Correctional Institution; KAREN Y. MCCULLOGH, LPN; MARIE A.
SHERMAN, LPN; DONALD R. SAMPSON, Physician II,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cv-00800-HMH)


Submitted:   September 30, 2010            Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Rena Hill, Appellant Pro Se. Janet Brooks Holmes, Daniel
Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis Rena Hill appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                 The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                  The

magistrate judge recommended that relief be denied and advised

Hill     that     failure        to    file        timely    objections        to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The    timely        filing       of    specific      objections        to     a

magistrate      judge’s     recommendation           is     necessary    to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been       warned        of    the    consequences           of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                             Hill

has waived appellate review by failing to file objections after

receiving proper notice.              Accordingly, we affirm the judgment of

the district court.

            We deny Hill’s motion for transcripts at government

expense and dispense with oral argument because the facts and

legal    contentions       are    adequately        presented     in    the    materials

before    the   court     and    argument         would    not   aid   the    decisional

process.

                                                                                AFFIRMED

                                              2